Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 17, 2018

                                       No. 04-18-00435-CV

                         IN THE INTEREST OF J.C., I.C., AND A.C.,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA01998
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        The court reporter’s request for additional time to file the reporter’s record is granted. We
order the court reporter, Elva G. Chapa, to file the reporter’s record by July 20, 2018.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court